Davis, P. J.
The only question in this case is one of jurisdiction. It was lately held by this court, in The People ex rel. Hambrecht agt. Campbell (60 How., 102), that a justice of a district court of this city has no jurisdiction in summary proceedings to dispossess tenants under the landlord and tenant act, unless the premises are situated within his district. The only question left in this case is, whether the court can take judicial cognizance that the premises from which the relator was removed (No. 689 First avenue, in the city of New York), are not in the first judicial district of said city. The several wards of the city are civil divisions of which courts are to take judicial notice as of the several towns of the state (The People agt. Price, 9 Cow., 429; Chapman agt. Miller, 6 Hill, 475; Munson agt. Gleason, 7 Barb., 472). The judicial districts are also civil divisions created by statute, the boundaries of which are within the supposed judicial knowledge of the courts. The first judicial district comprises the first, second, third and fifth wards of the city of New York (Laws of 1857, chap. 344), and those wards comprise the territory south of a line drawn from the Hudson river, through Canal street, Broadway, Park row, Spruce, Gold and Ferry streets, and Peck slip to the East river (Davies’ Laws of New York, 261). There is nothing in the return of the justice, to which alone we are to look for the facts, to show that the First avenue is not within the first judicial district. It is, of course, within the personal knowledge of the several justices of this court that it is not so situated; but streets and avenues are not civil divisions created by statute, and their locality, terminii, and. the numbers of the houses situated *374thereon, are not matters of- judicial notice. It was the business of the relator to have shown distinctly the fact that the premises from which he was removed are not within the justice’s jurisdiction. In the absence of that fact, in proceedings like this, the maxim of the law, which presumes all official acts. to be rightfully done until the contrary appears, must intervene to uphold judicial proceedings, even in inferior courts. Ho one, as it seems from the return of the justice, appeared upon the return day of the summons to make any objection to the jurisdiction of the magistrate; and the fact that the territorial limits of his district did not include the First avenue, or any portion of it, is not brought to our notice in any judicial form whatever. We are of opinion, therefore, that the proceedings of the justice must be affirmed, and the writ dismissed, with costs.
Beady, J., concurs.
Barrett, J.
I concur in this affirmance of the judgment for the reason that the relator took no objection in the court below to the landlord’s affidavit; nor, in fact, does he except to it even now. His objection to the jurisdiction proceeds solely upon the fact, which, however, he alleges without proof, that the premises are not situated within the justice’s judicial district. Hpon that question I entirely agree with my brother that we cannot take judicial notice of street and number. An exception may perhaps be made as to a particular street which is wholly embraced within the boundaries of wards created and defined by statute. For of the latter we can take judicial notice (Armstrong agt. Cummings, 20 Hun, 313; The People ex rel. Duchardt agt. Kelly, id., 549). If the tenant here had appeared and objected to the affidavit, I should have voted for reversal, for in my judgment every jurisdictional fact must be stated in the affidavit. Consequently the affidavit should have shown upon its face that the premises were within the first judicial district. And I cannot agree that the ordinary presumption in favor of the regularity of official acts *375applies to such statutory proceedings as these (where the jurisdiction is special and limited), at least to the extent indicated hy the presiding justice. The effect of the rule suggested on that head would be to reverse the order of things and to require the tenant to furnish the justice with proof of his want of jurisdiction.